Citation Nr: 0307904	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  96-44 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for osteoarthritis of 
the left knee, to include as secondary to residuals of a left 
ankle injury.  

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of a left ankle injury.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, and in Chicago, Illinois.  The case 
was begun in Boston, Massachusetts, but the veteran announced 
that he had moved, and the case was subsequently transferred 
to the RO in Chicago, Illinois.  By those rating decisions, 
service connection for residuals of a left ankle injury was 
established, and an initial 10 percent evaluation was 
assigned.  Service connection for osteoarthritis of the left 
knee and for a right knee disorder, to include as secondary 
to the veteran's service-connected residuals of a left ankle 
injury was also denied.  The veteran filed a timely appeal, 
and the case was referred to the Board for resolution.  

By a November 2002 decision, the Board denied the veteran's 
claim for entitlement to an initial rating in excess of 10 
percent.  In addition, pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), the Board undertook to further 
develop the issues of entitlement to service connection for 
osteoarthritis of the left knee and for a right knee 
disorder.  The Board sought to schedule the veteran for an 
additional rating examination conducted by a licensed 
physician in order to determine the nature and etiology of 
any diagnosed bilateral knee disability.  Both the veteran 
and his service representative were provided notice of the 
pending development via correspondence dated in February 
2003.  A VA rating examination was scheduled to be conducted 
in March 2003, but the veteran failed to report at the 
appointed time, and without offering any explanation for such 
failure.  In addition, the veteran failed to respond to the 
Board's request for additional information.  As the veteran 
failed to respond to the Board's request for information and 
to undergo a rating examination, any additional evidence 
which could have been useful in substantiating his claim 
could not be obtained, and as a result, no additional 
development resulted from the Board's efforts.  Accordingly, 
the veteran and his representative were not provided any 
letter of development as required by Rule of Practice 903 (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)), because no development occurred.  The 
Board will now proceed with adjudication of the issues 
remaining on appeal at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the above-captioned issues to the 
extent practicable.  

2.  The veteran's service-connected left ankle disability is 
objectively shown to be manifested by complaints of pain 
only, and is not objectively shown to involve any functional 
impairment or limited range of motion.  

3.  The objective medical evidence discloses that the range 
of motion in the veteran's left and right knees are from 0 
degrees of extension to 130 degrees of flexion in the left 
knee, and from 0 degrees of extension to 140 degrees of 
flexion in the right knee.  

4.  The veteran has complained of experiencing pain in both 
knees.  

5.  The objective medical evidence fails to disclose that the 
veteran has a bilateral knee disability, and fails to 
establish a nexus or link between any objectively shown 
functional impairment or subjective complaints and his active 
service, to include any service-connected disability.  




CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee was not incurred in 
service, or as a result of the veteran's service-connected 
residuals of a left ankle injury.  38 U.S.C.A. §§ 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  A right knee disorder was not incurred in service or as a 
result of the veteran's service-connected residuals of a left 
ankle injury.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appears to contend that he has incurred 
osteoarthritis of the left knee and a right knee disorder as 
a result of his active service, or otherwise as a result of 
his now service-connected residuals of a left ankle injury.  
Accordingly, he maintains that service connection for those 
disorders is warranted.  In such cases, the VA has a duty to 
assist the veteran in developing evidence sufficient to 
substantiate his claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for entitlement to 
service connection for osteoarthritis of the left knee and 
for a disorder of the right knee, both also claimed as 
secondary to his service-connected residuals of a left ankle 
injury.  The veteran has been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide with respect to his claims for service connection.  
In that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, and in 
correspondence to the veteran dated in June 1996, October 
2000, February 2001, and February 2003 have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claims.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claims for service connection, 
and what evidence was necessary to show that any diagnosed 
left and right knee disorders were incurred in service.  He 
was informed of what evidence the VA would attempt to obtain, 
and what evidence he was responsible for providing.  In 
addition, via the above-captioned correspondence, the veteran 
was advised of the relevant statutes and regulations as were 
applicable to his claims, and of his rights and duties under 
the VCAA.  He was further advised of the evidence the Board 
sought to develop in order to help him substantiate his 
claims for service connection.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records that have thus far been identified by the 
veteran.  To that end, the Board concludes that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to service connection for osteoarthritis of the 
left knee and for a right knee disorder has been identified 
and obtained to the extent practicable.  The evidence of 
record includes the veteran's service medical records, post-
service clinical treatment records, reports of VA rating 
examinations, and statements made by the veteran in support 
of his claim.  In addition, the Board observes that the 
veteran declined the opportunity to appear before either a 
Hearing Officer or before a Veterans Law Judge in order to 
present testimony at a personal hearing.  

The Board notes that pursuant to the directives contained in 
its Development Memorandum, the veteran was to be afforded a 
VA rating examination for the express purpose of determining 
whether any diagnosed disorders in the left and right knees 
were was the result of any disease or injury sustained during 
his active service or otherwise as a result of his service-
connected left ankle disability.  Such development was deemed 
necessary at the request of the veteran's service 
representative who opined that the previous examinations were 
not conducted by a licensed physician, and were therefore 
inadequate for rating purposes.  In addition, the veteran was 
to be requested to identify any health-care providers who had 
rendered treatment for the claimed disorders since the time 
of his discharge from service.  Pursuant to correspondence 
dated in February 2003, the veteran and his service 
representative were advised of the pending development, and 
were requested to identify the aforementioned health care 
providers.  The veteran failed to respond to the VA's 
correspondence.  In addition, the veteran was scheduled to 
undergo a VA rating examination for the above-stated purposes 
in March 2003, and was provided notice of the pending 
examination.  As noted, however, he failed to report to the 
examination at the appointed time without offering any 
explanation for his failure to report.  There was no 
indication that the veteran's address of record was invalid, 
or that he failed to receive either the notice or the Board's 
correspondence of February 2003.  Accordingly, in light of 
the veteran's failure to cooperate with the Board's efforts 
to assist him in the development of evidence to substantiate 
his claims for service connection, the Board concludes that 
scheduling him for further rating examinations would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the claim involving entitlement to service 
connection for left and right knee disorders, and concludes 
that all reasonable efforts have been made by the VA to 
obtain the evidence necessary to substantiate the veteran's 
claims in that regard.  Therefore, the Board finds that no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  
In addition, service connection may be granted for a 
disability shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310 (2002).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Historically, service connection for what was characterized 
as a "left knee condition as secondary to service-connected 
left ankle disability" was denied by a July 1996 rating 
decision.  A subsequent rating decision also dated in July 
1996 found that a claim for service connection for what was 
then described as a "bilateral knee condition" was not well 
grounded under the law then extant.  By a later rating 
decision dated in October 2001, service connection for 
osteoarthritis of the left knee and for a right knee 
disorder, to include as secondary to the service-connected 
left ankle disability, was denied.  The veteran was deemed to 
have filed a timely appeal with respect to both issues, and 
in February 2003, the Board attempted to further develop 
evidence to substantiate the veteran's claim for service 
connection.  

As noted, the veteran's service representative noted that 
while the veteran had been afforded rating examinations in 
the past to evaluate the nature and etiology of his claimed 
bilateral knee disability, such examinations had not been 
conducted by a licensed physician, but rather by a 
physician's assistant, and were inadequate for rating 
purposes.  The Board attempted to address the veteran's 
concerns as expressed by his service representative, and 
scheduled him for a VA rating examination to be conducted by 
a licensed physician.  The examination was scheduled for 
March 2003, but as noted, the veteran failed to appear at the 
appointed time, and without offering any explanation for or 
advance notice of his absence.  The veteran had been advised 
in advance via correspondence of February 2003 of the 
consequences of his failure to respond to the Board's request 
for information or failure to report to the examination at 
the scheduled time.  In any event, the case is again before 
the Board for adjudication.  

A review of the veteran's service medical records discloses 
that he was treated for an injury involving the left ankle.  
In addition, in July 1980, the veteran was seen for 
complaints of soreness in his right knee.  He was not shown 
to have any pathology with the right knee, however, and range 
of motion and ligaments were noted to have been within normal 
limits.  The veteran was not shown to have been treated for 
any complaints involving the left knee.  

Post-service VA clinical treatment records dating from May 
1987 through January 2000 show that the veteran underwent an 
MRI of the left knee in February 1996.  the report of the MRI 
discloses that the veteran had possible tears involving the 
anterior and posterior horns of the medial menisci with small 
joint effusion.  The anterior and posterior ligaments were 
intact as was the medial collateral ligament.  The examiner 
noted that the findings may have represented early 
degenerative changes.  In May 1996, the veteran was admitted 
to a local VA medical center (VAMC) for complaints of 
bilateral knee pain, particularly in his left knee.  He 
claimed that both knees had become progressively more painful 
over time, and that he would experience swelling in the knees 
after prolonged use.  He was examined initially, and was 
found to have a range of motion from 0 to 140 degrees 
bilaterally.  He was shown to have some minimal effusion and 
tenderness in the left knee.  At that time, the veteran 
underwent a left knee arthroscopy.  The examining physician 
noted that there were no significant degenerative changes 
throughout the medial or lateral femoral condyles, or on the 
tibial plateau.  Medial and lateral menisci were normal, and 
the anterior cruciate ligament was found to be intact.  There 
was no evidence of any torn menisci at that time.  The 
clinical treatment records do not reflect any other 
complaints or treatment relating to the veteran's knees.  

The veteran underwent a VA rating examination in April 1996.  
The report of that examination shows that the veteran stated 
that he has injured his left ankle and left knee in service 
in 1979, and that he had subsequently reinjured the left knee 
at some point in 1980.  According to the veteran, throughout 
the remainder of his service, he continued to experienced 
pain in both knees with occasional swelling.  The veteran 
indicated that following his discharge from service, he 
received outpatient treatment from local VAMCs, and continued 
to experience pain in his left knee.  The examiner referred 
to the MRI examination that had been conducted in February 
1996, and stated that the MRI results disclosed ruptured 
menisci of the left knee with some effusion.  On examination, 
the left knee was not shown to have any apparent swelling, 
although some tenderness was present along the menisci.  
McMurray and drawer tests were both positive.  The examiner 
concluded with a relevant diagnosis of "service-connected 
duration of his left knee with recent MRI evidence of 
osteochondritis, but normal range of motion."  No X-rays 
were obtained at that time.  

The report of a subsequent VA rating examination conducted in 
February 2000 does not address the veteran's claimed knee 
disabilities.  The veteran was, however, noted to have a 
normal gait.  That particular examination dealt primarily 
with the veteran's service-connected left ankle disability.  

The veteran underwent an additional VA rating examination, 
conducted by a physician's assistant, in March 2001.  The 
report of that examination shows that the veteran complained 
of experiencing bilateral knee pain, left greater than right 
with occasional throbbing, swelling, and weakness, again 
greater in the left knee.  The veteran was reported to have 
undergone surgery on the left knee in or about 1995.  He 
denied experiencing any locking or otherwise having a history 
of trauma to the knees.  The veteran indicated that his knees 
would become increasingly weak and painful after extended 
walking, and indicated that he would also experience weakness 
during such times.  The veteran denied experiencing any 
episodes of dislocation or recurrent subluxation, and denied 
having any inflammatory arthritis.  He offered that he was 
unable to obtain or retain employment as a result of his 
bilateral knee and left ankle disabilities.  Range of motion 
in the left knee was from 0 degrees of extension to 130 
degrees of flexion, with pain at 130 degrees.  In the right 
knee, range of motion was from 0 to 140 degrees.  In 
addition, the veteran was able to perform a deep squat 
without pain, and experienced only minimal difficulty 
resuming extended positions.  The examiner noted the presence 
of tenderness in the left knee and complaints of medial and 
lateral joint line tenderness in each knee, left greater than 
on the right.  The veteran was observed to walk with what was 
characterized as a slow, normal gait, and he was able to walk 
on his heels and toes.  Inflammatory arthritis was not found.  
The veteran's knees were stable under stress, and Lachmans 
and McMurray's tests were negative.  There was no effusion, 
the patellae were stable, and no crepitus was present in 
either knee.  The examiner concluded with a diagnosis of 
status-post arthroscopy of the left knee with residual knee 
pain and weakness.  He went on to state that the veteran 
exhibited weakness of his left knee quadriceps, which may 
result in fatigue of his left knee.  The veteran did not, 
however, exhibit a lack of coordination, but displayed some 
evidence of subjective knee and ankle pain on the left side.  
The examiner offered that due to a lack of significant 
objective findings with either joint, he was unable to 
determine if the veteran's claimed knee disorder was the 
result of the service-connected left ankle disability.  

The Board has carefully considered the available objective 
medical evidence as well as the contentions offered by the 
veteran in support of his claim.  The Board must conclude 
that after such review of the evidence, that the 
preponderance of the evidence is against the veteran's claims 
for service connection for arthritis of the left knee and for 
a right knee disorder, both claimed as secondary to his 
service-connected left ankle disability.  In that regard, the 
Board observes that as set forth at 38 C.F.R. § 4.71, Plate 
II (2002), normal or full range of motion of the knee is 
described as from 0 degrees of extension to 140 degrees of 
flexion.  Here, the veteran has not objectively been shown to 
manifest any pathology in his right knee.  He has 
consistently been shown to have from 0 to 140 degrees of 
extension and flexion in that knee, and other than subjective 
complaints of pain and weakness which have been unverified 
objectively, no abnormalities have been shown.  Accordingly, 
absent clinical findings of a right knee disability for which 
service connection can be established, and a medical nexus 
between any diagnosed disorder, there is no basis upon which 
to establish service connection for a right knee disorder.  

With respect to the veteran's claimed osteoarthritis of the 
left knee, the Board observes that the veteran has never 
actually been diagnosed with any osteoarthritis in his left 
knee.  He has been shown to have a 10-degree loss of range of 
motion on flexion with complaints of pain, and some minimal 
effusion into the left knee joint.  Whether or not such 
impairment represents an actual disability for VA benefits 
purposes is unclear.  Regardless, assuming arguendo that such 
symptomatology represented an actual disability for VA 
benefits purposes, there is no competent medical evidence of 
a medical nexus or link between such symptomatology and any 
incident of the veteran's active service, to include his 
service-connected left ankle disability.  Again, the Board 
notes that, at the request of the veteran's service 
representative, he was scheduled to undergo a VA rating 
examination in order to resolve such questions, but as he 
failed to report to that examination or otherwise respond to 
the Board's request for information, any evidence supportive 
of the veteran's claim could not be developed or obtained.  

The Board further finds that the report of the April 1996 VA 
rating examination contains findings that are not supported 
by the available objective medical evidence.  In the first 
instance, the Board notes that the examiner stated that the 
veteran had "service-connected duration of the left knee" 
with MRI evidence of osteochondritis of the left knee with 
tearing of the menisci.  Characterizing any diagnosed 
disability as being "service connected" per se is a legal 
conclusion, and is beyond the pervue of a medical 
professional conducting an examination for rating purposes.  
Such determination is to be made by a rating official 
empowered by law to render such decisions.  Second, the 
report of the arthroscopic examination conducted in May 1996 
subsequent to the April 1996 examination showed that the 
veteran had not sustained any ruptured or otherwise torn 
menisci in his left knee.  No significant early degenerative 
changes were indicated, and the only pathology noted 
consisted of minimal effusion in the left knee.  Further, 
even if the opinion contained in the April 1996 rating 
examination report could be construed to suggest that the 
veteran had a left knee disability of some sort which was the 
result of either his active service or his service-connected 
left ankle disability, such opinion is wholly unsupported by 
the objective medical evidence of record.  

The examiner who conducted the April 1996 examination only 
relied on the report of the February 1996 MRI report, the 
conclusions of which were subsequently shown to have been 
invalid by the May 1996 arthroscopy.  In short, the disorders 
the examiner diagnosed in April 1996 with respect to the 
veteran's left knee were later shown to not to exist.  The 
Board therefore must accord little weight to the report of 
the April 1996 rating examination.  In short, there is 
neither a clear diagnosis of a left knee disability for which 
service connection can be established in the left knee, nor 
is there any competent medical opinion of a nexus between any 
manifested symptomatology and the veteran's service-connected 
left ankle disability or with his active service.  

The Board further recognizes that the veteran has offered his 
opinion that he currently suffers from bilateral knee 
disorders which were incurred as a result of either his 
active service or as a result of his service-connected left 
ankle disability.  As a layperson lacking in medical training 
or expertise, however, the veteran is not competent to 
address questions or issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for osteoarthritis of the left knee and for a 
right knee disorder, to include as secondary to service-
connected residuals of a left ankle injury.  His appeal with 
respect to those issues is therefore denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claims, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for osteoarthritis of the left knee, to 
include as secondary to service-connected residuals of a left 
ankle injury, is denied.  

Service connection for a right knee disorder, to include as 
secondary to service-connected residuals of a left ankle 
injury, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

